VanderbuRGh, J.
The evidence shows that the defendant Ellen Sweeney entered into possession of the premises in question, being a house and lot in the city of St. Paul, as a tenant from month to •month of plaintiff, on the 3d day of October, 1890. She remained in possession and paid the rent agreed on between them to July 3d. •She thereafter continued in possession until July 7, 1891, when she moved out, without the knowledge or consent of the plaintiff. In respect to the abandonment of the premises by her as tenant before the •expiration of the current month the court finds that she was justified in so doing, on the ground that while she occupied the same, and especially during the last month, up to July 3d, “the premises became so impaired by the elements as to be untenantable and unfit for occupancy, without any fault,or neglect on her part.”
The evidence showed that the roof of the house leaked badly over .several rooms during rainstorms, causing defendant inconvenience and discomfort, and that the plaintiff had refused to make repairs, but it does not appear that the condition of the premises had materially changed for several months, or that she suffered any damage •or inconvenience therefrom after July 1st. She understood perfectly well that she might remove at the expiration of the month; and she testifies that on the 1st of June, when she paid her rent for that month, she notified plaintiff that she would remove unless the house was repaired, and he refused to make repairs. If she intended to remove, she should have done so at the end of the month for which she paid. , Not having done so, but having entered upon another month’s •occupancy, she must be deemed to have made her election to become .a tenant for another month, and the plaintiff had a right to treat her as such. Roach v. Peterson, 47 Minn. 291, (50 N. W. Rep. 80.) ¿She must therefore be held liable for that month’s rent. This is all •the question there is in the case, for our consideration, under the *511findings. The action was properly dismissed as to the defendant Edward Sweeney.
(Opinion published 52 N. W. Rep. 136.)
Judgment reversed, and new trial ordered, as to the defendant Ellen Sweeney, and judgment affirmed as to the defendant Edward Sweeney.